ANDREWS, Judge.
Lillian Kimball, defendant in a divorce proceeding brought by James Kimball, appeals a post-decretal order denying request for change of custody of two children born of the marriage.
The husband brought the divorce proceedings in which the custody of the four sons of the marriage was awarded to the husband because of the apparent inability of the mother to properly provide for them. More than a year after the divorce and after the remarriage of the husband'the wife sought to obtain custody of the two younger sons. The court heard extensive testimony to the effect that the wife had rehabilitated herself and as to the home conditions of the children in the custody of the father and their stepmother. The mother has right of visitation at reasonably frequent intervals.
The chancellor carefully considered the circumstances of the parties and reached the conclusion that, although the court had the authority to change custody, the changed conditions and circumstances were not such as to justify a change in custody of the two *551sons. Under such circumstances this court will not overrule the determination of the chancellor. Martens v. State ex rel. Gross-man, Fla.App.1958, 100 So.2d 440.
Affirmed.
SMITH, C. J., and WALDEN, J., concur.